BISTLINE, Justice,
dissenting to Part II.
The majority today avoids addressing Roberts’ arguments relating to the ex parte communications between defense counsel Blake G. Hall and Judge George, concluding that it is precluded from doing so since Roberts did not raise the issue of ex parte communications below.
To avoid addressing the issue of ex paHe communications, the majority imposes upon itself a rule that is unjustified and in this case, unfair. I agree that this issue was not raised below and that generally, constitutional issues will not be considered by this Court when raised for the first time on appeal. Oregon Shortline Railroad Co. v. City of Chubbuck, 93 Idaho 815, 817, 474 P.2d 244, 246 (1970); George W. Watkins Family v. Messenger, 118 Idaho 537, 541, 797 P.2d 1385, 1389 (1990) (multiple citations omitted). Such issues may be considered for the first time on appeal, however, if such consideration is necessary for subsequent proceedings in the case. Messmer v. Ker, 96 Idaho 75, 78-79, 524 P.2d 536, 539-40 (1974). In my view, further proceedings in this case should ensue, for the ex parte communications between Mr. Hall and Judge George constitute an impermissible violation of Idaho Rule of Professional Conduct 3.5, the Code of Judicial Conduct, Canon 3 A 4, and the due process clause of the Fifth Amendment of the United States Constitution. Consideration by this Court of the ex parte contacts is therefore undisputedly necessary. Furthermore, reviewing this issue on appeal would not prejudice the parties any more than Roberts has been already prejudiced by the impermissible ex parte contacts during the trial. Finally, since the trial judge was one of the parties guilty of ex parte communications, it borders on unreasonable for this Court to expect Roberts to have raised this issue below.
The untoward communications between defense counsel and Judge George undoubtedly played a significant role in this case. In February of 1990, defense counsel disclosed his intention to introduce into evidence the videotape entitled, “Under the Influence: So You Think You Can Drink and Drive.” In early April of 1990, Judge George somehow alerted defense counsel of his intentions to not allow the videotape to be admitted into evidence. Defense counsel thus apparently realized that he needed further evidence of the impact of alcohol on an automobile driver, and proceeded to search for and locate a witness who could testify to this issue. On May 15, 1990, the trial court announced its decision to exclude the videotape, which was rapidly followed by defense counsel’s announcement of the testimony that would be presented at trial by the defense’s newly retained expert witness as to the effects of drinking alcohol and driving. The tidal court then granted Roberts’ motion to exclude the testimony of the expert as untimely. The defense then moved for a continuance, which *594the trial court denied, but the trial court appeased the defense by then reversing its earlier order and allowing the admission of the videotape into evidence.
Had the defense counsel not known that the trial court planned to exclude the videotape, it is doubtful that the expert witness would have been located by the time the trial judge disallowed the videotape. The defense therefore would not have had the expert witness at that point as leverage to encourage the trial judge to promptly reverse himself and admit the videotape.
Indeed, the admission of the videotape is highly questionable, since surely the average juror is familiar with the undeniably significant effects of alcohol on driving. The majority holds that the admission of the videotape into evidence was rendered harmless by the jury verdict of no negligence on the part of Bonneville County. However, I would hold that the trial court’s obvious initial reluctance to admit the videotape into evidence indicates its prejudicial and inflammatory nature, which is enough to warrant its exclusion under I.R.E. 403. A verdict should not justify, nullify, or “render harmless” the non-quantifiable effects of prejudicial evidence.
Because of the questionable and highly improper actions on the part of defense counsel and Judge George, I would remand this cause for a new trial.